Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This communication is in response to the application filed on 08/07/2019 in which Claims 1-14 are presented for examination.

Drawings
The applicant’s drawings submitted on 08/07/2019 are acceptable for examination purposes. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over YOSHIZAWA U.S. Publication No. 20200137439 A1, in view of JEONG U.S. 20190222561 A1 in further view of OKUYAMA US 20150229514 A1
As to claim 1, YOSHIZAWA teaches an electronic distribution method, comprising: acquiring user information and first terminal information of a distribution terminal which are transmitted by a server (YOSHIZAWA [0009]) [a first step in which the mobile information terminal transmits user identification information and a user password to the content distribution server]; generating a first key and transmitting the first key to the server (YOSHIZAWA [0027]) [the content distribution server issues an account including key information required for decrypting the broadcast content program or the broadcast channel on the basis of the received content identification information and the received account issue request]; 
It is noted that YOSHIZAWA does not appear explicitly disclose acquiring second terminal information which is encrypted by the distribution terminal using the first key received from the server and is transmitted by the distribution terminal; decrypting the second terminal information encrypted by using the first key to obtain the second terminal information. 
However, JEONG discloses acquiring second terminal information which is encrypted by the distribution terminal using the first key received from the server and is transmitted by the distribution terminal; decrypting the second terminal information encrypted by using the first key to obtain the second terminal information (JEONG Pa. [0007]) [transmit the encrypted request including the identification information of the electronic device to an external server through the communicator, and decrypt and provide an encrypted response based on the predetermined encryption scheme]
Thus, before the effective filing date of the claimed invention, it would have been recognized by one of ordinary skill in the art, that applying the known technique taught by JEONG to the verification system of YOSHIZAWA would have yield predictable results and resulted in an improved system, namely, a system that would provide user terminal device for performing communication through an electronic device more secure (JEONG Pa. [0002])
It is noted that the combination of YOSHIZAWA and JEONG does not appear explicitly disclose matching the second terminal information with the first terminal information; and displaying the user information if the second terminal information matches the first terminal information.  
However, OKUYAMA discloses matching the second terminal information with the first terminal information; and displaying the user information if the second terminal information matches the first terminal information (OKUYAMA Pa. [0007]) [second terminal information indicating the communication terminal in association with the terminal identification information for identifying the communication terminal, the second terminal information of the communication terminal being set by the request sender terminal; and processing circuitry that updates, in response to updating of the first terminal information of a first communication terminal of the plurality of communication terminals, the second terminal information of the first communication terminal to match with the updated first terminal information]
Thus, before the effective filing date of the claimed invention, it would have been recognized by one of ordinary skill in the art, that applying the known technique taught by to the verification system of OKUYAMA would have yield predictable results and resulted in an improved system, namely, a system that would manage information regarding a communication terminal more secure (OKUYAMA Pa. [0003])

As to claim 2, YOSHIZAWA teaches wherein displaying the user information comprises: displaying the user information until a preset time threshold elapses (YOSHIZAWA [0071]) [when predetermined time, for example one hour, elapses since the last account reception]

As to claim 3, claim 3 recites the claimed that contain similar limitations as claim 1; therefore, it is rejected under the same rationale.

As to claim 4, claim 4 can be viewed as an iteration of claim 1; therefore, it is rejected under the same rationale.

As to claim 5, YOSHIZAWA teaches further comprising: transmitting a message that the distribution is completed to the server (YOSHIZAWA [0009]) [a first step in which the mobile information terminal transmits user identification information and a user password to the content distribution server, a second step in which the content distribution server authenticates the mobile information terminal on the basis of the received user identification information and the received user password] 

As to claim 6, the combination YOSHIZAWA, JEONG and OKUYAMA teaches wherein the first terminal information comprises a Bluetooth Media Access Control (MAC) address and/or a Near Field Communication (NFC) chip Identity (ID) of the distribution terminal stored by the server; the second terminal information comprises a Bluetooth MAC address and/or an NFC chip ID stored by the distribution terminal; the third terminal information comprises a Bluetooth MAC address and/or an NFC chip ID of the user terminal stored by the server; and the fourth terminal information comprises a Bluetooth MAC address and/or an NFC chip ID stored by the user terminal (JEONG Pa. [0072]) [BlueTooth), Zigbee, IR (Infrared), or the like, but may perform communication with the external electronic device 200 and the server 300 through various communication methods such as, for example, and without limitation, Serial Interface, USB (Universal Serial Bus), NFC (Near Field Communication), or the like, Note: the above protocols are well known in the art]
Thus, before the effective filing date of the claimed invention, it would have been recognized by one of ordinary skill in the art, that applying the known technique taught by JEONG to the verification system of YOSHIZAWA would have yield predictable results and resulted in an improved system, namely, a system that would provide user terminal device for performing communication through an electronic device more secure (JEONG Pa. [0002])
As to claim 7, YOSHIZAWA teaches further comprising: receiving a position reporting command transmitted by the server; and acquiring positioning information and reporting the positioning information to the server (YOSHIZAWA [0084]) [shows a position of the user holding the mobile information terminal]

As to claims 8-14, claims 8-14 recite the claimed that contain respectively similar limitations as claims 1-7; therefore, they are rejected under the same rationale.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVANS DESROSIERS whose telephone number is (571)270-5438.  The examiner can normally be reached on Monday -Thursday 7:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B. Patel can be reached on 5712723972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVANS DESROSIERS/Primary Examiner, Art Unit 2491